Citation Nr: 0840291	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-26 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

1.  Entitlement to service connection for a lumbar spine 
disability.     

2.  Entitlement to an initial disability evaluation in excess 
of zero percent for thoracic spine strain.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from February 1999 to 
February 2003.     

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in August 2003 and June 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, which denied entitlement 
to service connection for a lumbar spine disability.  Service 
connection for a thoracic spine disability was granted and a 
zero percent rating was assigned from February 10, 2003.   

In February 2007 and September 2007, the Board remanded the 
matters on appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In a November 2008 statement, the veteran requested a video 
conference hearing before a member of the Board at the local 
VA office.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2008), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  To ensure 
full compliance with due process requirements, a remand is 
required.



Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
video conference hearing before a 
Veterans Law Judge at the Salt Lake City 
RO.  38 U.S.C.A. § 7107 (West 2002).  A 
copy of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2008).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


